Exhibit 32.1 AMERICAN WATER WORKS COMPANY, INC. CERTIFICATION PURSUANT TO RULE 13a-14(b) UNDER THE SECURITIES EXCHANGE ACT OF 1934 AND 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Susan N. Story, President and Chief Executive Officer of American Water Works Company, Inc. (the“Company”), hereby certify that, based on my knowledge: (1) The Company’s Annual Report on Form 10-K for the fiscal year ended December31, 2016 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ SUSAN N. STORY Susan N. Story President and Chief Executive Officer (Principal Executive Officer) February21, 2017
